     Case: 4:20-cv-01880-CDP Doc. #: 7 Filed: 03/05/21 Page: 1 of 2 PageID #: 45




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

DONALD STEWART,                          )
                                         )
        Movant,                          )
                                         )
v.                                       )      No. 4:20 CV 1880 CDP
                                         )
UNITED STATES OF AMERICA,                )
                                         )
        Respondent.                      )

                         MEMORANDUM AND ORDER

        This matter is before me on movant’s motion to reconsider my February 19,

2021 ruling denying him an extension of time to file an amended § 2255 motion.

Movant claims I misunderstood his request. I did not. Movant has not presented

the Court with a proposed amended § 2255 motion, so the Court cannot yet

determine whether leave to amend should be granted. The Court does not issue

preemptive rulings. If movant properly seeks leave to amend his § 2255 motion,

the Court will provide respondent with the opportunity to respond and then rule on

the motion. But until such a motion is filed, the issue is not properly before the

Court and it cannot issue a ruling with respect to any proposed amendments.

        Accordingly,
  Case: 4:20-cv-01880-CDP Doc. #: 7 Filed: 03/05/21 Page: 2 of 2 PageID #: 46




      IT IS HEREBY ORDERED that the motion to reconsider [6] is denied.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 5th day of March, 2021.




                                      2
